UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)April 7, 2011 INUVO, INC. (Exact name of registrant as specified in its charter) Nevada 001-32442 87-0450450 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 15550 Lightwave Drive, Third Floor, Clearwater, FL (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code 727-324-0046 not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. As previously reported, Inuvo, Inc. was a party to that certain litigation styled Think Partnership, Inc. v. John Paul Linden, Case No. 08-11160-CI-7, in the Sixth Judicial Circuit Court for Pinellas County, Florida pursuant to which John Linden, a former employee, filed a lawsuit alleging breach of his employment agreement and other contract and tort claims, and seeking damages in excess of $500,000.On April 7, 2011 we entered into a settlement agreement for this litigation pursuant to which we agreed to pay Mr. Linden an aggregate of $125,000, partially covered by insurance and issue him 50,000 shares of our common stock valued at $135,000 in full settlement of this litigation. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INUVO, INC. Date:April 8, 2011 By: /s/Wallace Ruiz Wallace Ruiz,Chief Financial Officer 3
